DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings Objections
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figure 3 does not have any identification or it’s unclear to what it means. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepare new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-5, 16 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is neither tied to a machine or apparatus, nor does it perform a transformation. As currently presented, the method steps in claims 1-5, 16 and 19 need not be performed by a specific machine.
	Based on Court decisions, it has been held that a § 101 process must (1) be tied to another statutory class (a particular machine or apparatus) or (2) transform underlying subject matter (such as an article or materials) to a different state or thing. Thus, to qualify as a § 101 statutory process, the claim should positively recite the other statutory class (the thing or product) to 
As such, claim 1 only recites a method that includes steps that could be purely mental and the claim does not in any way tie the process to another statutory class nor does the claim transform an article to a different state or thing. Such claims are therefore non-statutory under 35 U.S.C. 101.
Claims 2-5, 16 and 19 do not remedy the deficiencies of the claims from which they depend, with respect to 35 USC 101.

	Allowable Subject Matter
Claims 6-15, 17-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 6 and 11, the closest prior art or record Nara et al. US 2010/0246889 A1 discloses a vehicle driving assistance apparatus has an image capturing system capturing a road on which the vehicle travels, a white line type recognition section recognizing a type of a white line that defines a current traffic lane on which the vehicle is travelling on the basis of an image captured by the image capturing system, a white line type storage section storing the white line type recognized by the white line type recognition section, a white line type estimation section and a vehicle control system. When the white line type cannot be recognized by the white line type recognition section, the white line type estimation section estimates the white line type from white line types stored in the white line type storage section. The vehicle control system 
		However, Nara et al. either singularly or in combination, fail to anticipate or render obvious a road condition status prediction device and a non-transitory computer-readable storage medium storing instructions, the road condition status prediction device being disposed in a server, and the road condition status prediction device comprising: prediction code configured to cause the at least one processor to predict a road condition status of a road segment, based on the obtained occurrence probability of each of the classification events and the obtained conditional probability of each of the classification events in each of the road condition statuses, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANUEL A RIVERA VARGAS/            Primary Examiner, Art Unit 2864